 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD GOMEZ,                                    No. 2: 17-cv-1247 JAM KJN P
12                         Plaintiff,
13            v.                                       ORDER
14    CDCR, et al.,
15                         Defendants.
16

17           On December 7, 2018, this action was referred to the Post-Screening ADR Project and

18   stayed for 120 days. On May 23, 2019, a settlement conference was held in this action. This case

19   did not settle.

20           Accordingly, IT IS HEREBY ORDERED that:

21           1. The stay in this action is lifted;

22           2. Defendant Diaz shall file a response to the amended complaint within thirty day of the

23   date of this order.

24   Dated: June 6, 2019

25

26
     Gom1247.ord
27

28
                                                      1
